DETAILED ACTION
Claims 1 through 9 originally filed 23 April 2020. By election received 11 April 2022; Invention B is elected for examination with traverse resulting in withdrawal of the restriction requirement. Claims 1 through 9 are addressed by this action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election with traverse of Invention B in the reply filed on 11 April 2022 is acknowledged. The arguments of traversal are persuasive and the requirement is withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 9 rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 8, this claim requires a "third mask" and a "third resist". When using ordinal designations, it is necessary to start with an initial ordinal designation such as "first" and introduce further elements in numerical order from that point. Failure to adhere to such an ordering creates the implication of additional elements without strictly indicating the presence thereof. Due to this implication, it is unclear whether or not the claim actually requires the presence of the implied features. As such, this claim is deemed indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. For the remainder of this action, this claim will be interpreted as requiring no elements other than those explicitly stated.

Regarding claim 9, this claim requires a "fourth mask" and a "fourth resist". When using ordinal designations, it is necessary to start with an initial ordinal designation such as "first" and introduce further elements in numerical order from that point. Failure to adhere to such an ordering creates the implication of additional elements without strictly indicating the presence thereof. Due to this implication, it is unclear whether or not the claim actually requires the presence of the implied features. As such, this claim is deemed indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. For the remainder of this action, this claim will be interpreted as requiring no elements other than those explicitly stated.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 6 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ueki et al. (Ueki, US Pub. 2008/0043793).

Regarding claim 1, Ueki discloses, "A light-emitting portion provided on a substrate" (p. [0038] and Fig. 1, pts. 10 and 12).  "Two first electrodes and a second electrode provided over the substrate" (p. [0041] and Fig. 2A, pts. 12, 26, 34, 42a, 42b, and 44, where electrode pads 42a and 42b constitute two first electrodes).  "Wherein at least one of the two first electrodes and the second electrode are electrically connected to the light-emitting portion" (p. [0039] and Fig. 1, pts. 10, 26, and 34).  "The at least one of the two first electrodes is one of a cathode electrode and an anode electrode" (p. [0039] and Fig. 1, pt. 34, where the n-side electrode is the cathode).  "The second electrode is the other of the cathode electrode and the anode electrode" (p. [0039] and Fig. 1, pt. 36, where the p-side electrode is the anode).  "One of the two first electrodes and the second electrode are arranged in a first direction" (Fig. 2A, pt. 42a, where electrode 42a is on the left).  "The other of the two first electrodes and the second electrode are arranged in a second direction intersecting the first direction" (Fig. 2A, pt. 42b, where electrode 42b is on the right).  

Regarding claim 6, Ueki discloses, "Forming a light-emitting portion on a substrate" (p. [0038] and Fig. 1, pts. 10 and 12).  "Forming two first electrodes and a second electrode over the substrate" (p. [0041] and Fig. 2A, pts. 12, 26, 34, 42a, 42b, and 44, where electrode pads 42a and 42b constitute two first electrodes).  "Wherein at least one of the two first electrodes and the second electrode are electrically connected to the light-emitting portion" (p. [0039] and Fig. 1, pts. 10, 26, and 34).  "The at least one of the two first electrodes is one of a cathode electrode and an anode electrode" (p. [0039] and Fig. 1, pt. 34, where the n-side electrode is the cathode).  "The second electrode is the other of the cathode electrode and the anode electrode" (p. [0039] and Fig. 1, pt. 36, where the p-side electrode is the anode).  "One of the two first electrodes and the second electrode are arranged in a first direction" (Fig. 2A, pt. 42a, where electrode 42a is on the left).  "The other of the two first electrodes and the second electrode are arranged in a second direction intersecting the first direction" (Fig. 2A, pt. 42b, where electrode 42b is on the right).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, and 5 rejected under 35 U.S.C. 103 as being unpatentable over Ueki in view of Hayashi (EP Pub. 2416372).

Regarding claim 2, Ueki discloses, "Wherein the substrate has a rectangular shape" (Fig. 4, pt. 10).  "The two first electrodes are opposed to two of four corners of the substrate" (Fig. 2A, pts. 12, 42a, and 42b).  "One of the two first electrodes and the second electrode are arranged along a first side of the substrate" (Fig. 2A, pts. 12, 42a, and 444).  Ueki does not explicitly disclose, "The second electrode is opposed to one of the four corners."  "The other of the two first electrodes and the second electrode are arranged along a second side of the substrate adjacent to the first side."  Hayashi discloses, "The second electrode is opposed to one of the four corners" (p. [0058], [0089], and Fig. 2C, pts. 21a and 21b, where electrode 21a corresponds to one of the first electrodes and 21b corresponds to the second electrode).  "The other of the two first electrodes and the second electrode are arranged along a second side of the substrate adjacent to the first side" (p. [0058], [0089], and Fig. 2C, pts. 21a, 21b, and 21c, where electrodes 21a and 21c correspond to the two first electrodes and 21b corresponds to the second electrode).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ueki with the teachings of Hayashi.  In view of the teachings of Ueki regarding a laser device having multiple electrodes, the alternate construction of duplicated electrodes to instead be dummy electrodes as taught by Hayashi would enhance the teachings of Ueki by allowing duplicative wire connections to be eliminated while still providing a level surface for further connections or manipulation.

Regarding claim 3, Ueki discloses, "Wherein one of the two first electrodes is electrically connected to the light-emitting portion" (p. [0041] and Fig. 1, pts. 10, 14, and 34).  Ueki does not explicitly disclose, "The other is not connected to the light-emitting portion."  Hayashi discloses, "The other is not connected to the light-emitting portion" (p. [0058], [0089], and Fig. 2C, pt. 21c).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ueki with the teachings of Hayashi for the reasons provided above regarding claim 1.  

Regarding claim 5, Ueki discloses, "A mounting substrate" (p. [0048] and Fig. 5, pt. 58).  "A surface-emitting laser mounted on the mounting substrate" (p. [0048] and Fig. 5, pts. 10 and 58).  "The surface-emitting laser having a light-emitting portion provided on a substrate" (p. [0038] and Fig. 1, pts. 10 and 12).  "Two first electrodes and a second electrode provided over the substrate" (p. [0041] and Fig. 2A, pts. 12, 26, 34, 42a, 42b, and 44, where electrode pads 42a and 42b constitute two first electrodes).  "At least one of the two first electrodes and the second electrode being electrically connected to the light-emitting portion" (p. [0039] and Fig. 1, pts. 10, 26, and 34).  "The at least one of the two first electrodes being one of a cathode electrode and an anode electrode" (p. [0039] and Fig. 1, pt. 34, where the n-side electrode is the cathode).  "The second electrode being the other of the cathode electrode and the anode electrode" (p. [0039] and Fig. 1, pt. 36, where the p-side electrode is the anode).  "One of the two first electrodes and the second electrode being arranged in a first direction" (Fig. 2A, pt. 42a, where electrode 42a is on the left).  "The other of the two first electrodes and the second electrode being arranged in a second direction intersecting the first direction" (Fig. 2A, pt. 42b, where electrode 42b is on the right).  "The mounting substrate having a first pad and a second pad" (p. [0050] and Fig. 5, pts. 70a and 72).  "The first pad being opposed to one of the two first electrodes" (p. [0050] and Fig. 5, pts. 42a and 70a).  "[The first pad] being electrically connected to the one of the two first electrodes using a first bonding wire" (p. [0050] and Fig. 5, pts. 42a, 70a, and 74a).  "The second pad being opposed to the second electrode" (p. [0050] and Fig. 5, pts. 44 and 72).  "[The second pad] being electrically connected to the second electrode using a second bonding wire" (p. [0050] and Fig. 5, pts. 44, 72, and 76).  Ueki does not explicitly disclose, "[The first pad] not electrically connected to the other of the two first electrodes."  Hayashi discloses, "[The first pad] not electrically connected to the other of the two first electrodes" (p. [0058], [0089], and Fig. 2C, pt. 21c).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ueki with the teachings of Hayashi for the reasons provided above regarding claim 1.  

Claim 4 rejected under 35 U.S.C. 103 as being unpatentable over Ueki in view of Kitamura et al. (Kitamura, US Patent 6,687,268).

Regarding claim 4, Ueki discloses, "Wherein the light-emitting portion includes a lower reflector layer provided on the substrate" (p. [0037] and Fig. 1, pts. 12 and 16).  "An active layer provided on the lower reflector layer" (p. [0037] and Fig. 1, pts. 16 and 20).  "An upper reflector layer provided on the active layer" (p. [0037] and Fig. 1, pts. 20 and 22).  "The at least one of the two first electrodes is electrically connected to the lower reflector layer" (p. [0040] and Fig. 1, pts. 14, 16, and 34, where electrode 34 is connected to reflector 16 via layer 14).  "The second electrode is electrically connected to the upper reflector layer" (p. [0040] and Fig. 1, pts. 22 and 26).  Ueki does not explicitly disclose, "The first electrodes and the second electrode are located above the upper reflector layer."  Kitamura discloses, "The first electrodes and the second electrode are located above the upper reflector layer" (col. 5, lines 30-39 and Fig. 1, pts. 4, 5, and 27).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ueki with the teachings of Kitamura.  In view of the teachings of Ueki regarding a laser device with both electrodes on the same side of the substrate, the alternate construction of the electrodes such that all electrodes are formed over the upper reflecting layer as taught by Kitamura would enhance the teachings of Ueki by allowing the entire laser device to be recessed below the surface of the device.

Claim 7 rejected under 35 U.S.C. 103 as being unpatentable over Ueki in view of Kar et al. (Kar, US Pub. 2013/0299858).

Regarding claim 7, Ueki discloses, "Wherein the first electrodes and the second electrode include a first metal layer and a second metal layer" (p. [0070], [0071], and Fig. 1, pts. 26 and 34).  Ueki does not explicitly disclose, "Forming a first resist… over the substrate."  "Forming the first metal layer over the first resist."  "Forming a second resist… on the first metal layer."  "Forming the second metal layer on the second resist and the first metal layer."  Kar discloses, "Forming a first resist… over the substrate" (p. [0069] and Fig. 5C, pts. 545 and 546).  "Forming the first metal layer over the first resist" (p. [0069] and Fig. 5D, pts. 515 and 545).  "Forming a second resist… on the first metal layer" (p. [0070] and Fig. 5E, pts. 515, 550, and 551).  "Forming the second metal layer on the second resist and the first metal layer" (p. [0071] and Fig. 5F, pts. 515, 520, and 550).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ueki with the teachings of Kar.  In view of the teachings of Ueki regarding a laser device having a two layer metal electrode, the specific use of the construction method of such a two layer metal electrode as taught by Kar would enhance the teachings of Ueki by allowing the excess seed layer to be removed without risking damage to the remainder of the layer on which the electrode is formed.
The combination of Ueki and Kar does not explicitly disclose, "[Forming] a first mask [over the first resist] and patterning the first resist using the first mask."  "[Forming] a second mask [over the second resist] and patterning the second resist using the second mask."  The examiner takes Official Notice of the fact that it was known in the art to provide a mask over a photoresist, develop a portion of the photoresist via the mask, and remove the mask as well as either the developed or undeveloped portions of the photoresist so as to pattern the photoresist. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to pattern the resist layer via a mask, since this technique was known in the art to be suitable for providing the required pattern to the photoresist.

Claim 8 rejected under 35 U.S.C. 103 as being unpatentable over Ueki in view of Matsubara et al. (Matsubara, US Pub. 2016/0156157) and further in view of Hayashi.

Regarding claim 8, Ueki does not explicitly disclose, "Forming a third electrode and a fourth electrode electrically connected to the light-emitting portion."  "Forming a first insulating film over the substrate, the third electrode, and the fourth electrode."  "Wherein the step of forming the first electrodes and the second electrode is performed after the step of forming the first opening and the second opening in the first insulating film."  "One of the two first electrodes is electrically connected to the third electrode through the first opening."  "The second electrode is electrically connected to the fourth electrode through the second opening."  Matsubara discloses, "Forming a third electrode and a fourth electrode electrically connected to the light-emitting portion" (p. [0112], [0114], Figs 10 and 12, pts. 42 and 52).  "Forming a first insulating film over the substrate, the third electrode, and the fourth electrode" (p. [0116] and Fig. 14, pts. 31, 42, and 52).  "Wherein the step of forming the first electrodes and the second electrode is performed after the step of forming the first opening and the second opening in the first insulating film" (p. [0120] and Fig. 17, pts. 41, 42, 51, and 52).  "One of the two first electrodes is electrically connected to the third electrode through the first opening" (p. [0120] and Fig. 17, pts. 51 and 52).  "The second electrode is electrically connected to the fourth electrode through the second opening" (p. [0120] and Fig. 17, pts. 41 and 42).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ueki with the teachings of Matsubara.  In view of the teachings of Ueki regarding a laser device with both electrodes on the same side of the substrate, the additional inclusion of contact electrodes directly connected to the semiconductor device which are then connected to subsequent electrodes as taught by Matsubara would enhance the teachings of Ueki by allowing the contact electrodes to be formed in a manner and of a material specific to the laser device.
The combination of Ueki and Matsubara does not explicitly disclose, "The other of the two first electrodes is not electrically connected to the third electrode."  Hayashi discloses, "The other of the two first electrodes is not electrically connected to the third electrode" (p. [0058], [0089], and Fig. 2C, pt. 21c).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the combination of Ueki and Matsubara with the teachings of Hayashi.  In view of the teachings of Ueki regarding a laser device having multiple electrodes, the alternate construction duplicated electrodes to instead be dummy electrodes as taught by Hayashi would enhance the teachings of Ueki and Matsubara by allowing duplicative wire connections to be eliminated while still providing a level surface for further connections or manipulation.
The combination of Ueki, Matsubara, and Hayashi does not explicitly disclose, "Forming a third resist and a third mask on the first insulating film in order and patterning the third resist using the third mask."  "Etching the first insulating film using the third resist to form a first opening through which the third electrode is exposed and a second opening through which the fourth electrode is exposed in the first insulating film."  The examiner takes Official Notice of the facts 1) it was known in the art to pattern an insulating layer by providing a patterned photoresist above the insulating layer and etching the portions of the insulating layer exposed by the photoresist and 2) it was known in the art to provide a mask over the photoresist, develop a portion of the photoresist via the mask, and remove the mask as well as either the developed or undeveloped portions of the photoresist so as to pattern the photoresist. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to pattern the insulating layer with a patterned photoresist, since these techniques were known in the art to be suitable for performing the patterning required by Matsubara.

Claim 9 rejected under 35 U.S.C. 103 as being unpatentable over Ueki.

Regarding claim 9, Ueki does not explicitly disclose, "Forming a second insulating film over the substrate, the first electrodes, and the second electrode."  "Etching the second insulating film using the fourth resist to form a third opening through which one of the first electrodes is exposed and a fourth opening through which the second electrode is exposed in the second insulating film."  The examiner takes Official Notice of the fact that it was known in the art to provide a passivation layer a metal trace with openings in the passivation layer only in regions desired to receive further connections so as to protect the metal trace from the environment and from accidental connections. It would have been obvious to one of ordinary skill in the art before the effective time of the claimed invention to cover all regions of the upper electrodes except the connecting region of the pad with a passivation film, since inclusion of such a film protects the electrodes from damage and from accidental connections.
Ueki does not explicitly disclose, "Forming a fourth resist and a fourth mask in order on the second insulating film and patterning the fourth resist using the fourth mask."  The examiner takes Official Notice of the fact that it was known in the art to provide a mask over the photoresist, develop a portion of the photoresist via the mask, and remove the mask as well as either the developed or undeveloped portions of the photoresist so as to pattern the photoresist. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to pattern the resist layer via a mask, since this technique was known in the art to be suitable for providing the required pattern to the photoresist.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Eldridge et al. (Eldridge, US Pub. 2001/0001080) is cited for teaching methods for developing photoresist.
Lee et al. (Lee, US Pub. 2016/0211206) is cited for teaching the covering of traces with insulating layers as well as the etching of insulating layers with patterned photoresist.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Hagan whose telephone number is (571)270-1242. The examiner can normally be reached Monday, Wednesday, and Thursday 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN P HAGAN/Examiner, Art Unit 2828